Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1, 3, 4, 9, 10, 12, 13, 18, 21 and 22 filed 10/08/2021 have been amended. Claims 1-18 & 21-22 are pending and have been rejected. Claims 19-20 were previously canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

 					Response to Arguments
 Applicant’s arguments with respect to independent claims 1, 10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 10 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim language discloses “…enabling playback at the beginning of the multimedia content that is earlier than the starting time of the portion of the multimedia content…”. However, there is no clear indication when is the starting time of the portion of the multimedia content. For example, if the starting time is at 0:00 mark, there is no possible way to enable playback at the beginning of the multimedia content that is earlier than the starting time.


CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.
Claims 1, 2, 5, 6, 10, 11, 14, 15 & 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Publication 2018/0063591) in view of Danovitz (U.S. Publication 2015/0074700). 

As to claim 1, Newman discloses a method for sharing content, comprising:  	receiving a selection to share a portion of the multimedia content obtained from a first service provider and presented by an output device (Newman, see [0058], user device can receive playback status data corresponding to media items played on user device. See [0063], user device can receive a selection of a presented media item provided by a content provider. The Examiner interprets the user device as the output device);  	determining information associated with the portion of the multimedia content, the information indicating at least a starting time of the portion of the multimedia content selected for sharing and indicating whether the multimedia content is available from multiple service providers that includes at least the first service provider and a second service provider (Newman, see [0028], universal content database can be a catalogue of media items and media item metadata provided by or available through the various content providers that have content provider applications that can be installed on user device. See [0033], when content aggregator server receives content provider metadata in response to the queries or searches, the content aggregator server can receive content provider metadata that indicates a particular media item is available from several different content providers. See [0037], playback location data can include time index for the media item);  	Newman is silent to receiving a selection of a user to share the portion of the multimedia content with;
 	transmitting a hyperlink and the portion of the multimedia content to the selected user, the hyperlink, when activated by the selected user, enabling playback at the beginning of the multimedia content that is earlier than the starting time of the portion of the multimedia content shared with the selected user based at least on a selection of one of the multiple service providers to which the selected user has a subscription. 	However, Danovitz discloses receiving a selection of a user to share the portion of the multimedia content with (Danovitz, see [0063] and fig. 2, the media device receives input identifying one or more media content segments);

 One of ordinary skill in the art would have been motivated because it would enable users to post and share information with other users who may share similar interests or other social relationships (Danovitz – 0006).
As to claim 2, Newman in view of Danovitz discloses everything disclosed in claim 1. Newman further discloses wherein the information includes at least one of: metadata information associated with the multimedia content; a service providing the multimedia content; a source device providing the multimedia content; a time index associated with the multimedia content (Newman, see [0037], playback location data can include time index for the media item); and a unique identification assigned to the multimedia content by the service providing the multimedia content. 



As to claim 6, Newman in view of Donavitz discloses everything disclosed in claim 1. Donavitz further discloses recording at least the portion of the multimedia content presented by the output device for a time period indicated by a user input (Donavitz, see [0060], the command to present the media content may be received as a selection in an electronic programming guide (EPG), in a list of recorded media content items, or other listing of available media content. See [0091], the media device may store the segment metadata for later retrieval and/or editing by the user). 	As to claim 10, Newman a system for sharing multimedia content, comprising:  	one or more processors (Newman, see [0079], processors); 	one or more memory devices that store instructions configured to be executed by the one or more processors (Newman, see [0079], memory coupled to processors), the instructions configured to perform operations comprising: 	receiving a selection to share a portion of the multimedia content obtained from a first service provider and presented by an output device (Newman, see [0058], user device can receive playback status data corresponding to media items played on user device. See [0063], user device can receive a selection of a presented media item provided by a content provider. The Examiner interprets the user device as the output device);  	determining information associated with the portion of the multimedia content, the information indicating at least a starting time of the portion of the multimedia content selected for sharing and indicating whether the multimedia content is available from multiple service providers that includes at 
 	transmitting a hyperlink and the portion of the multimedia content to the selected user, the hyperlink, when activated by the selected user, enabling playback at the beginning of the multimedia content that is earlier than the starting time of the portion of the multimedia content shared with the selected user based at least on a selection of one of the multiple service providers to which the selected user has a subscription. 	However, Danovitz discloses receiving a selection of a user to share the portion of the multimedia content with (Danovitz, see [0063] and fig. 2, the media device receives input identifying one or more media content segments);
 	transmitting a hyperlink and the portion of the multimedia content to the selected user, the hyperlink (Danovitz, see [0077], a link and possibly other information related to the media content segment metadata may be published to a web page, sent to other users in a message (e.g., an email, instant message, text message)), when activated by the selected user, enabling playback at the beginning of the multimedia content that is earlier than the starting time of the portion of the multimedia content shared with the selected user based at least on a selection of one of the multiple service providers to which the selected user has a subscription (Danovitz, see [0082-0083], user selects link in order to view content segment, wherein the user is determined to be subscribed to the one or more channel packages in order to view content. See [0090], the media device receives media content associated with the media content segment metadata. The media content segment metadata identifies segments of a particular television program, the media content may include the entire particular television program or one or more segments thereof).
  	One of ordinary skill in the art would have been motivated because it would enable users to post and share information with other users who may share similar interests or other social relationships (Danovitz – 0006).
As to claim 11, Newman in view of Danovitz discloses everything disclosed in claim 10. Newman further disclose wherein the information includes at least one of: metadata information associated with the multimedia content; a service providing the multimedia content; a source providing the multimedia content; a time index associated with the multimedia content (Newman, see [0037], playback location data can include time index for the media item); and a unique identification assigned to the multimedia content by the service providing the multimedia content.

As to claim 14, Newman in view of Donavitz discloses everything disclosed in claim 10. Donavitz further discloses wherein said receiving the selection to share the portion of the multimedia content comprises recording at least the portion of the multimedia content presented by the output device in a buffer (Donavitz, see [0053-0054], A video frame (e.g., an HD video frame, 4K frame, etc.) stored in a frame buffer may be modified dynamically by the central processing unit 165 to overlay additional content. See [0060], the command to present the media content may be received as a selection in an electronic programming guide (EPG), in a list of recorded media content items, or other listing of available media content).

As to claim 15, Newman in view of Donavitz discloses everything disclosed in claim 10. Donavitz further discloses wherein said receiving the selection to share the portion of the multimedia content comprises record at least the portion of multimedia content presented by the output device for a time period indicated by a user input (Donavitz, see [0060], the command to present the media content may be 

As to claim 21, Newman discloses a multimedia switching device, comprising:  	one or more processors (Newman, see [0079], processors);  	one or more memory devices that store instructions configured to be executed by the one or more processors (Newman, see [0079], memory coupled to processors), the instructions configured to perform operations comprising:  	receiving a selection to share a portion of the multimedia content obtained from a first service provider and presented by an output device (Newman, see [0058], user device can receive playback status data corresponding to media items played on user device. See [0063], user device can receive a selection of a presented media item provided by a content provider. The Examiner interprets the user device as the output device);  	determining information associated with the portion of the multimedia content, the information indicating whether the multimedia content is available from a second service provider (Newman, see [0028], universal content database can be a catalogue of media items and media item metadata provided by or available through the various content providers that have content provider applications that can be installed on user device. See [0033], when content aggregator server receives content provider metadata in response to the queries or searches, the content aggregator server can receive content provider metadata that indicates a particular media item is available from several different content providers);  	Newman is silent to receiving a selection of a user to share the portion of the multimedia content with;
 	transmitting a hyperlink and the portion of the multimedia content to the selected user, the hyperlink, when activated by the selected user, enabling playback at the beginning of the multimedia content that is earlier than the starting time of the portion of the multimedia content shared with the selected user based at least on a selection of one of the multiple service providers to which the selected user has a subscription.
 	transmitting a hyperlink and the portion of the multimedia content to the selected user, the hyperlink (Danovitz, see [0077], a link and possibly other information related to the media content segment metadata may be published to a web page, sent to other users in a message (e.g., an email, instant message, text message)), when activated by the selected user, enabling playback at the beginning of the multimedia content that is earlier than the starting time of the portion of the multimedia content shared with the selected user based at least on a selection of one of the multiple service providers to which the selected user has a subscription (Danovitz, see [0082-0083], user selects link in order to view content segment, wherein the user is determined to be subscribed to the one or more channel packages in order to view content. See [0090], the media device receives media content associated with the media content segment metadata. The media content segment metadata identifies segments of a particular television program, the media content may include the entire particular television program or one or more segments thereof.). 	 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Danovitz in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method for creating and sharing customized multimedia segments from the teachings of Danovitz.
  	One of ordinary skill in the art would have been motivated because it would enable users to post and share information with other users who may share similar interests or other social relationships (Danovitz – 0006).

Claims 7, 8, 16 & 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Publication 2018/0063591) in view of Danovitz (U.S. Publication 2015/0074700) & Krikorian et al. (U.S. Publication 2007/0168543)

As to claim 7, Newman in view of Danovitz discloses everything disclosed in claim 1, but is silent to providing an interactive editor, via a graphical user interface, that enables editing the portion of the multimedia content. 	However, Krikorian discloses providing an interactive editor, via a graphical user interface, that enables editing the portion of the multimedia content (Krikorian, see [0029], media device includes media editor module, wherein the media editor module can cache the media content played and provide users with an editing window to define a media clip from the cached content). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Danovitz and Krikorian in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method for creating and sharing customized multimedia segments from the teachings of Danovitz and the method of capturing and sharing media content from the teachings of Krikorian.
 One of ordinary skill in the art would have been motivated because it would allow to recording of media content and sharing the recorded media content with other users (Krikorian – 0010).

As to claim 8, Newman in view of Danovitz discloses everything disclosed in claim 1, but is silent to analyzing one or frames of the portion of the multimedia content to obtain additional information relating to the portion of the multimedia content; and providing the additional information to a user. 	However, Krikorian discloses analyzing one or frames of the portion of the multimedia content to obtain additional information relating to the portion of the multimedia content (Krikorian, see [0036-0037], media editing window is adjacent to the media play window, wherein the media editing window includes a video window displaying the cached media content. The video editing window also includes a slider, wherein the user can make the selection by marking the start and end points on the slider. The user selects a frame within the media clip as a representative thumbnail image for the media clip in order to create a media clip based on the user selection); and providing the additional information to a user (Krikorian, see [0038], the media device tags information to the media clip, such as metadata that describes the clip).

 One of ordinary skill in the art would have been motivated because it would allow to recording of media content and sharing the recorded media content with other users (Krikorian – 0010).

As to claim 16, Newman in view of Danovitz discloses everything disclosed in claim 10, but is silent to wherein instructions are further configured to enable editing the portion of the multimedia content. 	However, Krikorian discloses wherein instructions are further configured to enable editing the portion of the multimedia content (Krikorian, see [0029], media device includes media editor module, wherein the media editor module can cache the media content played and provide users with an editing window to define a media clip from the cached content).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Danovitz and Krikorian in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method for creating and sharing customized multimedia segments from the teachings of Danovitz and the method of capturing and sharing media content from the teachings of Krikorian.
 One of ordinary skill in the art would have been motivated because it would allow to recording of media content and sharing the recorded media content with other users (Krikorian – 0010).

As to claim 17, Newman in view of Danovitz discloses everything disclosed in claim 10, but is silent to wherein instructions are further analyze one or frames of the portion of the multimedia content to obtain additional information relating to the portion of the multimedia content; and wherein the systems further comprises a display device configured to provide the additional information to a user.
 	However, Krikorian discloses wherein instructions are further analyze one or frames of the portion of the multimedia content to obtain additional information relating to the portion of the multimedia content 
 One of ordinary skill in the art would have been motivated because it would allow to recording of media content and sharing the recorded media content with other users (Krikorian – 0010).

Claims 4, 9, 13, 18 & 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Publication 2018/0063591) in view of Danovitz (U.S. Publication 2015/0074700) & Sylvain et al. (U.S. Patent No. 7,996,566) 

As to claim 4, Newman in view of Danovitz discloses everything disclosed in claim 1, but is silent to wherein the hyperlink is a uniform resource locator. 	However, Sylvain discloses wherein the hyperlink is a uniform resource locator (Sylvain, see col 10 lines 53-67, invitation link for media content being shared is a URL).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Danovitz and Sylvain in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method for creating and sharing customized multimedia segments from the teachings of Danovitz and the method of facilitating media sharing from the teachings of Sylvain.


As to claim 9, Newman in view of Danovitz discloses everything disclosed in claim 1, but is silent wherein said receiving the selection to share the portion of the multimedia content, said determining information, said receiving the selection of user, and said transmitting are performed while the multimedia content is continuously provided on a display device. 	However, Sylvain discloses wherein said receiving the selection to share the portion of the multimedia content, said determining information, said receiving the selection of user, and said transmitting are performed while the multimedia content is continuously provided on a display device (Sylvain, see fig. 6 & 7, invitation contains a preview of the media being shared with information (date, time, URL link) and the selected participants (users) to whom the invitation will be sent to).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Danovitz and Sylvain in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method for creating and sharing customized multimedia segments from the teachings of Danovitz and the method of facilitating media sharing from the teachings of Sylvain.
 One of ordinary skill in the art would have been motivated because it would allow to begin streaming the selected media to a media player that is shared with other participants (Sylvain, see col 10 lines 53-67).

As to claim 13, Newman in view of Danovitz discloses everything disclosed in claim 10, but is silent to wherein the hyperlink is a uniform resource locator. 	However, Sylvain discloses wherein the hyperlink is a uniform resource locator (Sylvain, see col 10 lines 53-67, invitation link for media content being shared is a URL).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Danovitz and Sylvain in order to further 
 One of ordinary skill in the art would have been motivated because it would allow to begin streaming the selected media to a media player that is shared with other participants (Sylvain, see col 10 lines 53-67).

 	As to claim 18, Newman in view of Danovitz discloses everything disclosed in claim 10, but is silent to wherein a display device is configured to continuously provide the multimedia content while said receiving the selection to share the portion of the multimedia content, said determining information, said receiving the selection of the user, and said transmitting are performed. 	However, Sylvain discloses wherein a display device is configured to continuously provide the multimedia content while said receiving the selection to share the portion of the multimedia content, said determining information, said receiving the selection of the user, and said transmitting are performed (Sylvain, see fig. 6 & 7, invitation contains a preview of the media being shared with information (date, time, URL link) and the selected participants (users) to whom the invitation will be sent to).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Danovitz and Sylvain in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method for creating and sharing customized multimedia segments from the teachings of Danovitz and the method of facilitating media sharing from the teachings of Sylvain.
 One of ordinary skill in the art would have been motivated because it would allow to begin streaming the selected media to a media player that is shared with other participants (Sylvain, see col 10 lines 53-67).

 	As to claim 22, Newman in view of Danovitz discloses everything disclosed in claim 21, but is silent to wherein a display device is configured to continuously provide the multimedia content while said receiving the selection to share the portion of the multimedia content, said determining information, said 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Danovitz and Sylvain in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method for creating and sharing customized multimedia segments from the teachings of Danovitz and the method of facilitating media sharing from the teachings of Sylvain.
 One of ordinary skill in the art would have been motivated because it would allow to begin streaming the selected media to a media player that is shared with other participants (Sylvain, see col 10 lines 53-67).

Claims 3 & 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Publication 2018/0063591) in view of Danovitz (U.S. Publication 2015/0074700) & Woods et al. (U.S. Publication 2013/0346867)

As to claim 3, Newman in view of Danovitz discloses everything disclosed in claim 1, but is silent to wherein at least one of said receiving the selection to share the portion of the multimedia content and said receiving the selection of the user comprises receiving a voice command. 	However, Woods discloses wherein at least one of said receiving the selection to share the portion of the multimedia content and said receiving the selection of the user comprises receiving a voice command (Woods, [0041], [0043], voice recognition engine includes a voice command database, wherein the voice command includes an entry with the phrase "post to Facebook" or any variation that can automatically generate a segment of the media asset being currently presented and post or transmit the generated segment to a social network or blog).

 	One of ordinary skill in the art would have been motivated because it would allow to use biometric information that would correspond to a sharable moment in order to generate a segment that includes a portion of the media asset (Woods, see 0007). 	As to claim 12, Newman in view of Danovitz discloses everything disclosed in claim 10, but is silent to wherein said receiving the selection to share the portion of the multimedia content and said receiving the selection of the user comprises receiving a voice command. 	However, Woods discloses wherein said receiving the selection to share the portion of the multimedia content and said receiving the selection of the user comprises receiving. a voice command (Woods, [0041], [0043], voice recognition engine includes a voice command database, wherein the voice command includes an entry with the phrase "post to Facebook" or any variation that can automatically generate a segment of the media asset being currently presented and post or transmit the generated segment to a social network or blog). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Danovitz and Woods in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method for creating and sharing customized multimedia segments from the teachings of Danovitz and the method of automatically generating a media asset segment based on verbal input from the teachings of Woods.
 One of ordinary skill in the art would have been motivated because it would allow to use biometric information that would correspond to a sharable moment in order to generate a segment that includes a portion of the media asset (Woods, see 0007).

Conclusion                                                                                                       
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2008/0313541, which describes personalized segmentation and indexing of media. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443